Motion by respondents to dismiss appeal denied, on condition that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1, 1962; appeal ordered on the *798calendar for said term. The record and appellant’s brief must be served and filed on or before August 20, 1962. Motion by appellant to dispense with printing the record on appeal, denied. Motion by appellant for a stay, pending appeal, of enforcement of the respondents’ determination of the order appealed from and of the local zoning ordinance against appellant and its property. Motion granted on the same conditions upon which the Special Term previously granted a stay incident to appellant’s application for reargument in this proceeding. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.